El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
En un documento suscrito ante notario público el día 8 de diciembre de 1921, Enrique Yiñas Varela vendió al de-mandado José S. Belaval cierto restaurant y cafetín, con su surtido de provisiones, mobiliario y utensilios y otros efec-tos usados en el negocio; mediante inventario, por la suma de |1,300, $500 de los cuales habían de pagarse al hacerse cargo del negocio el comprador, y el resto de $800 a plazos mensuales, con una cláusula de que en el caso de que se de-jaran de pagar tres mensualidades vencidas se procedería al cobro del importe de toda la deuda.
En enero 27 de 1922, Pedro Alonso estableció demanda contra José 8. y Arturo S. Belaval en cobro de un pagaré de fecha diciembre 2 de 1921 y a vencer en enero 15 de 1922. Al día siguiente la propiedad arriba descrita en primer lu-gar fué embargada en el procedimiento establecido a nom-bre de Alonso, y después de registrada sentencia en rebel-día en febrero 18 de 1922, fué vendida en abril 15 siguiente.
Vicente Viñas falleció el día en que fué trabado el embargo y en marzo 8 de 1922 la viuda e hijos fueron declara-dos sus herederos, radicando al efecto una demanda- de ter-*70cería, -en la que alegaban los anteriores hechos con excep-ción del relativo a la venta que entonces no había tenido lugar, en unión de otros hechos tendentes a establecer una conspiración para defraudar a los terceristas, y pidieron a la corte, entre otras cosas, que a la reclamación que hacían se diera preferencia a la de Alonso y fuera cubierta prime-ramente con el producto de la venta de la finca embargada.
La corte inferior, después de celebrar • una vista sobre los méritos, desestimó la demanda de los interventores, se-gún parece, basada en la teoría de ser insuficiente la prueba si bien la corte no archivó conclusiones de hecho o de dere-cho por separado.
Puede ser que la prueba de fraude y conspiración no sea tan concluyente que autorice una revocación de la sentencia apelada por el fundamento de error manifiesto en la apre-ciación de tal prueba, pero admitiendo en pro del argumento, aunque sin resolver, que esto sea así, en vista de los hechos arriba referidos que no han sido refutados, y aparte de cualquier cuestión de fraude o conspiración, estamos persua-didos de que los interventores tenían derecho al remedio que solicitaron. El artículo 1823 de nuestro Código Civil en parte es como sigue:
“Artículo 1823. Con relación a determinados bienes muebles del deudor, gozan de preferencia:
“1. Los créditos por construcción, reparación, conservación o pre-cio de venta de bienes muebles que estén en poder del deudor, hasta, donde alcance el valor de los mismos.”
Comentando acerca de las correspondientes disposiciones legales contenidas en el Código Civil Español, dice Man-resa lo siguiente:
“La razón de la preferencia atribuida en este número a los cré-ditos a que se refiere, por lo que hace a los gastos de construcción, reparación y conservación de los bienes, sobre los que recae la pre-ferencia, consiste en que sin esos gastos no existirían dichos bienes, viniendo, por lo tanto, a hallarse en la misma situación que el aeree-*71dor refaccionario con relación a los bienes inmuebles objeto de la refacción. Y en cnanto a los créditos procedentes del precio de bienes muebles que estén en poder del deudor, desde luego se comprende que aquellos a quienes pertenezcan dichos créditos, son, en cierto modo, acreedores de dominio, y puede decirse que tanto para ellos, como para los anteriores, no existe persona obligada, sino que la relación jurídica, más que con el deudor, existe entre el acreedor y la cosa con que ha de hacerse efectivo el crédito. Por eso se concede dicha preferencia, no con carácter absoluto, sino relativo, limitada únicamente a aquellas cosas determinadas que sujetan directamente a su cumplimiento las obligaciones origen de dichos créditos/’
A falta de alguna cita de autoridades o argumento con-vincente en apoyo de la proposición de que el mero libra-miento de un embargo sobre bienes muebles a instancia del tenedor de un simple pagaré es bastante para que dicba propiedad quede libre de la aplicación del artículo 1823 del Código Civil, y para invertir el orden de preferencia en él prescrito con perjuicio del vendedor, estamos obligados ahora, por lo menos, a ser de parecer contrario.
El hecho de que el contrato de compraventa fué otor-gado ante notario mientras que el pagaré no estaba auten-ticado de tal modo, es una circunstancia significativa que sugiere otros fundamentos de preferencia que ahora no ne-cesitamos discutir.

Debe revocarse la sentencia apelada.